       Case 7:20-cv-00008-HL-TQL Document 42 Filed 08/25/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION


TAURUS BERNARD DICKERSON,

       Plaintiff,

v.                                                Civil Action No. 7:20-CV-8 (HL)

LT. ZIRKEL, et al.,

       Defendants.

                                         ORDER

       Before the Court is the Recommendation of United States Magistrate

Judge Thomas Q. Langstaff. (Doc. 40). Finding that Plaintiff has not exhausted

his administrative remedies as to certain identified claims, the Magistrate Judge

recommends granting Defendants’ Motion to Dismiss (Doc. 19) and dismissing

the unexhausted claims. The Magistrate Judge further recommends denying

Plaintiff’s request for injunctive relief. (Doc. 29).

       Petitioner     filed   no   objections     to    the   Recommendation.       The

Recommendation accordingly is accepted and adopted. The Court GRANTS

Defendants’ Motion to Dismiss (Doc. 19) and dismissing the following claims for

lack of exhaustion:

       1. Excessive force against Defendant Zirkel.

       2. Excessive force against Defendant Sergeant Sharp regarding tasing

          Plaintiff on two occasions in retaliation.
      Case 7:20-cv-00008-HL-TQL Document 42 Filed 08/25/21 Page 2 of 2




      3. Excessive force against Defendants Stewart, COII Sharp, and Williams

         regarding dry tasing Plaintiff.

      4. Excessive force against Defendant Zirkel regarding pepper-spraying

         Plaintiff on two occasions for no reason.

      5. Threats of harm against all Defendants.

      6. Deliberate indifference to safety against Defendant Zirkel.

      7. Retaliation against all Defendants.

      Plaintiff’s remaining claims for food contamination against Defendants

Stewart, Williams, COII Sharp, Sergeant Sharp, and Zirkel and for excessive

force against Defendant Sergeant Sharp for dry tasing Plaintiff shall proceed.

The Court DENIES Plaintiff’s request for injunctive relief. (Doc. 29).

      SO ORDERED, this 25th day of August, 2021.


                                s/ Hugh Lawson_______________
                                HUGH LAWSON, SENIOR JUDGE

aks




                                           2
